        Case 7:17-cv-06156-PMH-LMS
Case 7-17-cv-06156-PMH-LMS          Document
                              Document       93 inFiled
                                       92 Filed    NYSD 06/29/20 Page 1 ofPage
                                                          on 06/27/2020    2   1 of 2




                                1250 Broadway, 27th Floor, New York, NY 10001
                                   tel. 212-619-5400 • fax 212-619-3090
                                                www.nfllp.com



                                                          June 27, 2020

   Hon. Phillip M. Halpern
   United States District Judge
   United States Courthouse
   300 Quarropas Street
   White Plains, New York 10601

                          Re: Pateman v. City of White Plains
                              Index No. 17 CV 6156

   Your Honor:

         This is in response to the letter, dated June 26, 2020, (Dkt 91) from counsel for
   Defendants regarding a discovery dispute. Essentially, Defendants are seeking an order
   compelling discovery.

            As a threshold matter, we note that Defendants have failed to comply with the Court’s
   Individual Practices, (2)(D), requiring “strict adherence to Fed. R. Civ. P. 37(a)(1), the “meet and
   confer rule.”’ On June 26th, counsel for the Defendants advised us that they were going to file a
   letter with the Court regarding this dispute. Prior to filing the letter, we advised counsel that such
   a letter would be premature inasmuch as they had not complied with the meet and confer rule
   and offered to discuss the dispute with them on June 29, 2020. Defense counsel replied that
   given the emails between counsel the rule had been satisfied and proceeded to file the June 26th
   letter. We do not believe that email exchanges take the place of a meet and confer conversation.
   The very purpose of the meet and confer rule is to avoid unnecessarily burdening the Court with
   a dispute that could be resolved by the parties. We remain available to meet and confer on June
   29th or any day thereafter to address the Defendants’ concerns. Accordingly, we request that the
   Court order Defendants to meet and confer regarding the dispute herein.

          Regarding the dispute, Defendants contend that we have refused to provide additional
   documentation regarding Mr. Pateman’s income and business activity, including W-2, K-1, and
   1099 forms. In fact, the authorization for Plaintiff’s 2018 tax returns expressly provides that in
   addition to the tax return, the authorization includes “all attachments originally submitted to the
   IRS, including Form(s) W-2.”

           With respect to the medical issues raised by counsel, we declined, in an email, to agree to
   require Plaintiff to submit to a number of additional IMEs without any limitations. We are
   concerned, during this time of a global pandemic, with forcing Mr. Pateman, who is an elderly
   man with underlying medical conditions, to be subjected to multiple additional IMEs and a
        Case 7:17-cv-06156-PMH-LMS
Case 7-17-cv-06156-PMH-LMS          Document
                              Document       93 inFiled
                                       92 Filed    NYSD 06/29/20 Page 2 ofPage
                                                          on 06/27/2020    2   2 of 2



   deposition without, inter alia, provisions to address the health and safety concerns of Mr.
   Pateman and counsel.

          We have provided supplemental authorizations regarding Plaintiff’s additional medical
   procedures and are prepared to discuss further steps that can be taken to address Defendants’
   need for additional information. However, instead of having such a conversation, Defendants,
   once again, have sought to end run the Court’s rules and the Federal Rules of Civil Procedure.
   See Dkt 86, 87. We simply urge the Court to direct the Defendants and their counsel to comply
   with the rules before seeking the Court’s intervention.




                                                        Very truly yours,

                                                        NEWMAN FERRARA, LLP


                                                        s/Randolph M. McLaughlin
                                                        Randolph M. McLaughlin
                                                        Debra S. Cohen


The Court directs the parties to meet and confer on this issue by July 7, 2020. By July 9, 2020, the
parties shall submit a joint letter via ECF to inform the Court whether the Court's intervention is
required. If, after the meet and confer, the parties determine that the Court's intervention is required,
the Court shall hold a pre-motion conference on July 14, 2020 at 12:00 p.m. At the time of the
scheduled conference, all parties shall call (888) 398-2342; access code: 3456831. The Clerk is
instructed to terminate ECF No. 91.
                                         SO ORDERED.
Dated: New York, NY
        June 10, 2020                    __________________________
                                         Philip M. Halpern, U.S.D.J.
